—In an action for a judgment declaring that the defendant is required to provide a defense and primary insurance coverage to the plaintiffs insured, the plaintiff appeals from a judgment of the Supreme Court, Nassau County (DeMaro, J.), dated September 26, 1997, which declared that the defendant was not required to provide a defense and primary insurance coverage to the plaintiffs insured.
Ordered that the judgment is affirmed, with costs.
The plaintiffs insured (hereinafter the lessee) entered into a rental agreement with the defendant lessor which provided that the lessee would indemnify the lessor for all claims arising out of the use of a rental vehicle. In this action, the plaintiff sought a judgment declaring that, despite the existence of the • indemnification clauses of the rental agreement, the defendant was required to provide a defense and primary insurance coverage to the lessee in an action which was brought against the lessee to recover damages for negligence arising from a motor vehicle accident which occurred while the lessee operated the rental vehicle.
Under the rental agreement, the defendant is not obligated to provide a defense or primary insurance coverage to the lessee. This Court has previously found the same rental agreement to be valid and has enforced the contractual indemnification provisions contained therein (see, ELRAC, Inc. v Beckford, 250 AD2d 725; ELRAC, Inc. v Rudel, 233 AD2d 417). Friedmann, J. P., Krausman, McGinity and Feuerstein, JJ., concur.